Case 2:12-cr-20845-AJT-DRG ECF No. 38, PageID.142 Filed 02/09/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                Criminal Case No. 12-20845
            Plaintiff,
                                                SENIOR U.S. DISTRICT JUDGE
v.                                              ARTHUR J. TARNOW

JOSUE ORTIZ-HEREDIA,

            Defendant.

                                      /


     ORDER GRANTING JOSUE ORTIZ-HEREDIA’S MOTION FOR COMPASSIONATE
                              RELEASE [35]

       On February 22, 2012 Josue Ortiz-Heredia pleaded guilty to conspiracy to

possess with intent to distribute one kilogram or more of heroin, in violation of 21

U.S.C. §§ 841(a) and 846. (ECF No. 28). On May 22, 2013, the Court sentenced

Ortiz-Heredia to ten years imprisonment. (ECF No. 30, PageID.64). Ortiz-Heredia

is currently forty years old, incarcerated at a private prison in Texas—CI Giles W.

Dalby—and scheduled for release on May 7, 2021. Find an Inmate, FED. BUREAU

PRISONS,    https://www.bop.gov/mobile/find_inmate/index.jsp      (BOP     Register

Number 50631-008) (last visited Jan. 11, 2020). Upon release, because Ortiz-

Heredia, a non-citizen, is subject to a detainer by U.S. Immigration and Customs




                                       1 of 7
Case 2:12-cr-20845-AJT-DRG ECF No. 38, PageID.143 Filed 02/09/21 Page 2 of 7




Enforcement (“ICE”) and a final order of removal, he will be removed to Mexico.

(ECF No. 30, PageID.65; ECF No. 35-3, PageID.133; ECF No. 37, PageID.137).

      On November 25, 2020, Ortiz-Heredia moved for appointment of counsel to

help him prepare a request for compassionate release. (ECF No. 32). The Court

granted his request, set a briefing schedule, and scheduled a hearing for February 11,

2021. (ECF No. 33). In accordance with the Court’s briefing schedule, Ortiz-Heredia

filed his Motion for Compassionate Release [35] on January 25, 2021, arguing that

he should be spared the final three months of his ten-year sentence in light of his

medical conditions and the risks posed by COVID-19. (ECF No. 35). And at a status

conference on February 4, 2021, the Government notified the Court that, while it

would not stipulate to Ortiz-Heredia’s release, it would also not oppose his Motion

[35]. Accordingly, the Court cancelled the February 11, 2021 hearing and agreed to

decide Ortiz-Heredia’s Motion [35] on the filings. The Government filed a short

Response several hours after the status conference conceding that Ortiz-Heredia’s

medical conditions constitute extraordinary and compelling reasons for release and

“defer[ing] to the Court’s judgment on how best to weight the § 3553(a) factors.”

(ECF No. 37, PageID.138). Although the Government does not oppose Ortiz-

Heredia’s Motion [35], the Court must still proceed through the relevant analysis

under 18 U.S.C. § 3582(c). Pursuant to that analysis, as articulated below, the Court

will GRANT Ortiz-Heredia’s Motion [35].



                                        2 of 7
Case 2:12-cr-20845-AJT-DRG ECF No. 38, PageID.144 Filed 02/09/21 Page 3 of 7




                                      ANALYSIS

      Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

compassionate release statue, provides, in relevant part:

      (A)    [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant's behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant's facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—
             (i)     extraordinary and compelling reasons warrant such a
                     reduction.
             [. . .]
             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1).

      A. Exhaustion

      Before a petitioner moves for compassionate release under 18 U.S.C. §

3582(c)(1), they must either exhaust their administrative remedies with the BOP or

wait thirty days from when they filed a request with their warden. United States v.

Alam, 960 F.3d 831, 832 (6th Cir. 2020). Ortiz-Heredia filed a request with his

warden in early November, but was denied because of his immigration status, despite

a finding by prison officials that he was at increased risk for severe illness from

COVID-19. (ECF No. 35-2; ECF No. 35-4). The Court therefore finds that Ortiz-

                                        3 of 7
Case 2:12-cr-20845-AJT-DRG ECF No. 38, PageID.145 Filed 02/09/21 Page 4 of 7




Heredia has satisfied the exhaustion requirement of § 3582(c). Accordingly, the

Court must now proceed through a three-step inquiry:

      At step one, a court must “find[]” whether “extraordinary and
      compelling reasons warrant” a sentence reduction. 18 U.S.C. §
      3582(c)(1)(A)(i). At step two, a court must “find[]” whether “such a
      reduction is consistent with applicable policy statements issued by the
      Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). At
      step three, “§ 3582(c)[(1)(A)] instructs a court to consider any
      applicable § 3553(a) factors and determine whether, in its discretion,
      the reduction authorized by [steps one and two] is warranted in whole
      or in part under the particular circumstances of the case.” [Dillon v.
      United States, 560 U.S. 817, 827 (2010).]

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (first four alterations

in original) (footnotes omitted).

      B. Extraordinary and Compelling Reasons for Release

      “[D]istrict courts have full discretion . . . to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an

imprisoned person files a § 3582(c)(1)(A) motion.” Id. at 1109. Here, both parties,

as well as officials at Giles W. Dalby, agree that Ortiz-Heredia suffers from type 2

diabetes, obesity, and hypertension, and is accordingly at increased risk for severe

illness from COVID-19. (ECF No. 35, PageID.119; ECF No. 35-2; ECF No. 37).

The Court agrees with the parties that Ortiz-Heredia’s overlapping medical

conditions constitute extraordinary and compelling reasons for release. See Jones,

980 F.3d 1098, at 1111 (explaining that where an “incarcerated person[] file[s] [a]

motion[] for compassionate release, [the district] judge[] may skip step two of the §

                                        4 of 7
Case 2:12-cr-20845-AJT-DRG ECF No. 38, PageID.146 Filed 02/09/21 Page 5 of 7




3582(c)(1)(A) inquiry and ha[s] full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13”).

      C. Section 3553(a) Factors

      The last step a district court contemplating a motion for compassionate release

must take is to consider the applicable sentencing factors listed in 18 U.S.C. §

3553(a). “‘[A]s long as the record as a whole demonstrates that the pertinent factors

were taken into account by the district court[,]’ a district judge need not ‘specifically

articulat[e]’ its analysis of every single § 3553(a) factor.” Id. at 1114 (quoting United

States v. Curry, 606 F.3d 323, 330 (6th Cir. 2010)). With that in mind, the § 3553(a)

factors are as follows:

      (a) Factors to be considered in imposing a sentence. The court shall
          impose a sentence sufficient, but not greater than necessary, to
          comply with the purposes set forth in paragraph (2) of this
          subsection. The court, in determining the particular sentence to be
          imposed, shall consider—
          (1) the nature and circumstances of the offense and the history and
              characteristics of the defendant;
          (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to promote
                    respect for the law, and to provide just punishment for
                    the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the
                    defendant; and
              (D) to provide the defendant with needed educational or
                    vocational training, medical care, or other correctional
                    treatment in the most effective manner;
          (3) the kinds of sentences available;
          (4) the kinds of sentence and the sentencing range established
              for—

                                         5 of 7
Case 2:12-cr-20845-AJT-DRG ECF No. 38, PageID.147 Filed 02/09/21 Page 6 of 7




     `          (A) the applicable category of offense committed by the
                        applicable category of defendant as set forth in the
                        guidelines—
                [. . .]
            (5) any pertinent policy statement—
                [. . .]
            (6) the need to avoid unwarranted sentence disparities among
                defendants with similar records who have been found guilty of
                similar conduct; and
            (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

         Ortiz-Heredia has served more than 90% of his ten-year sentence for a non-

violent charge. Indeed, were the Court to deny release, Ortiz-Heredia would be out

of CI Giles W. Dalby within three months. There little, if any, utility of keeping

Ortiz-Heredia in prison and at heightened risk of death or serious illness for those

three months. The Court finds that the substantial period of incarceration Ortiz-

Heredia has served more than adequately reflects the seriousness of his offense. The

Court is also confident that this extended period of incarceration has provided more

than adequate deterrence and punishment. Finally, because Ortiz-Heredia will be

transferred to ICE custody and expeditiously removed to Mexico upon release,

compassionate release will not put the public in danger of further criminal activity.

Accordingly, the Court finds that the § 3553(a) factors weigh in favor of release and

that it is appropriate to GRANT Ortiz-Heredia’s Motion [35].




                                        6 of 7
Case 2:12-cr-20845-AJT-DRG ECF No. 38, PageID.148 Filed 02/09/21 Page 7 of 7




                                 CONCLUSION

      IT IS ORDERED that Ortiz-Heredia’s Motion for Compassionate Release

[35] GRANTED.

      IT IS FURTHER ORDERED that Ortiz-Heredia be IMMEDIATELY

RELEASED and processed for removal in accordance with this Court’s Judgment

of May 29, 2013. (ECF No. 30, PageID.65) (“Defendant to be immediately deported

following term of custody.” (emphasis added)).

      SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: February 9, 2021              Senior United States District Judge




                                     7 of 7
